GARRARD, Judge.
George T. Davis (Davis) sued the defendants, Henry E. Carter, Lora M. Carter, The Real Estate Exchange, Inc., Charles Fraga, Doolittle Realty, Inc., Pat Howard, Joseph Fisher, and Pritchard Services, Inc. (collectively referred to as Fisher) on a variety of theories seeking damages and rescission of a land contract. The dispute arose out of Davis' purchase of a restaurant. After a trial on the merits, the jury returned verdicts in favor of all the defendants as to all of plaintiff's theories.
On May 15, 1984 Davis filed a motion under Indiana Rules of Procedure, Trial Rule 50 requesting that the court enter judgment notwithstanding the verdict against Doolittle Realty, Inc. on Davis' claim for fraud in the sale of restaurant equipment, or in the alternative for a new trial "and for all other proper relief." Record at 47. As of that time no judgment had been entered and no motions under Rule 59 had been filed.
On August 2, 1984 the trial court issued what it termed a ruling on Davis' Rule 59 motion. The court granted Davis a new trial on all theories and as to all defendants except Pritchard Services, Inc. From this ruling, the defendants appeal. At a pre appeal conference, it was decided that a bifurcated submission would be allowed. First, arguments would be heard on the *727trial court's power to order a new trial in the fashion it did. Second, correctness of the trial court's order, given the evidence in the record, would be argued. This opinion deals only with the first question.
I.
In granting a party's motion for a new trial, could the trial court go beyond the parties and issues presented in the motion and grant relief as to other parties and issues?
Initially, we note that in this section of our opinion, we are dealing with the trial court's order as a ruling on Davis' TR 50 motion. Any mistake made in denominating the ruling as a ruling on a motion to correct errors would, of course, be harmless error since it would not affect the rights of the parties.
Davis' TR 50 motion specifically asks for a judgment on the evidence, or in the alternative, a new trial with respect to one issue and one party. Obviously, with respect to that issue and that party, the trial court had the power to order a new trial.
The TR 50 motion also contains a general prayer for relief. Did this general prayer act to bring all issues and all parties before the trial court?
One of the basic principles involved in the concept of due course, or due process, of law is that when one's interests are litigated, one should receive notice of that fact. In the context of a motion, this means that "generally, a party interested in resisting the relief sought by a motion has a right to notice sufficient to give him an opportunity to be heard." 56 Am.Jur.2d Motions, Rules, and Orders Section 10. At minimum, the notice should inform the parties that their interests are involved and the manner in which those interests are being attacked.
A general prayer does not abrogate the notice principle. "Where the notice of motion asks for specific relief, or for such other or further order as may be just, the court may, under the alternative clause, afford any relief compatible with the facts presented." 60 C.J.S. Motions and Orders, Section 39(b). Thus, it merely puts the named party on notice that under the facts presented in the motion, the trial court might choose to give some other relief than that specifically asked for. It does not give other parties any notice that their interests are being dealt with in any way. See, for example, Caltram Equipment Co., Inc. v. Rowe (1982), Ind.App., 441 N.E.2d 46, 48 where this court held that "[the trial court was not empowered by the show cause order to grant Rowe every possible relief, but only such as was incidental to and not entirely distinct from that specifically asked."
Therefore, unless the trial court could grant a new trial in the fashion it did, on its own motion, it was an error to grant a new trial as to claims for relief and parties not specified in the motion.
IL.
In Indiana, courts have the inherent power to grant new trials sponte, State v. Bowling (1970), 258 Ind. 634, 256 N.E.2d 392, and are expressly authorized to do so by TR 59(B). As a necessary corollary, trial courts are not limited to granting new trials based on the issues that the parties present to them. Indeed, the court should order a new trial when the jury's verdict is against the weight of the evidence presented in the case. Huff v. Travelers Indem. Co. (1977), 266 Ind. 414, 363 N.E.2d 985. See also Behning v. Star Fireworks Mfg. Co. (1973), 57 Wis.2d 183, 203 N.W.2d 655.
However, a trial court is not free to simply enter an order for a new trial. Instead, the weight of authority in the United States is that the trial court too must give notice to the parties of its intent to order a new trial and opportunity to be heard thereon. State v. Hawkins (1967), 72 Wash.2d 565, 434 P.2d 584; Annot., 28 A.L.R.2d 852 (1952).
Given that the trial court did not give the parties notice of its intent to order *728a new trial, the trial court committed error. Furthermore, we may not presume the error was harmless upon the ground that after giving notice and opportunity to be heard the court may grant the same relief. Instead, we presume the court will always give due regard to the arguments of counsel and their ability to illuminate the questions upon which the court is concerned.
Thus, while we may not yet consider the propriety of the new trial ordered on the claim of fraud against the defendant, Doolittle Realty, Inc., we reverse the grant of new trial as to all other defendants and as to Doolittle Realty, Inc. on plaintiff's other claims for relief.
Reversed and remanded for such further proceedings as may be necessary, consistent herewith.
HOFFMAN, J., concurs.
STATON, P.J., dissents and files separate opinion.